Citation Nr: 1336132	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  05-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta.

2.  Entitlement to service connection for a back disorder other than spina bifida occulta.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Appellant had active duty for training in the United States Air Force Reserve and the New York Army National Guard, including in 1984, from June 1986 to May 1988 and from May 1988 to July 1990.  No active military service has been confirmed. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Appellant's claims were denied by the RO in March 2004.  The Appellant appealed, and in November 2006 the Board remanded his claims for additional development.  After this development was completed, the case was returned to the Board, and the Board denied the Appellant's claims in a December 2008 decision.  The Appellant appealed this decision to the Court of Appeals for Veteran's Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), incorporated by reference into an Order dated in October 2009, the Court vacated the Board's December 2008 decision and remanded the case back to the Board.  In July 2010 the Board remanded this case for additional development in accordance with the requirements that were set forth in the JMR.

The Board again denied the claims in a January 2012 decision, and in January 2013 the parties filed an additional JMR.  By subsequent Order, the Court granted the motion and remanded the matter to the Board for compliance with the instructions therein.

The Board notes that the Appellant does not currently have a VA virtual claims file but, rather, has only a paper claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Appellant asserts that he has spina bifida occulta and a back disorder other than spina bifida occulta caused by back strain and injury incurred in the Air Force Reserve and National Guard.

As indicated above, in a January 2013 JMR, the parties agreed that a new VA examination opinion was necessary before the final adjudication of the claims because the Board had not ensured compliance with the previous remand instructions regarding the provision of a new VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The parties determined that the December 2010 VA examination report failed to provide adequate consideration and discussion of the private medical opinions of record, as was specifically requested in the July 2010 Board remand.  The Board is obligated by law to ensure that the RO complies with its directives, and the Board errs as a matter of law when it fails to ensure compliance.  Id.  The matter is therefore remanded for a new examination that adequately addresses the etiology of the Appellant's back disabilities, including thorough and thoughtful discussion of the prior medical opinions of record.

Additionally, it is noted that since the prior development and examination, additional opinions and findings have been added to the record.  To the extent possible, a reconciliation of the various opinions is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be scheduled for a new VA orthopedic examination by a physician other than the physician examiner who provided the April 2008 and December 2010 VA examinations.  In conjunction with this examination and opinions entered, the examiner should review the claims file, including the Appellant's service treatment records, the prior VA medical opinions, and the private medical opinions submitted by Dr. C.C.R., Dr. R.P.S., Dr. S.M.C., and Dr. A.A.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner must specifically address the following matters: 

(a) If the Appellant is diagnosed with spina bifida occulta, is this a congenital or an acquired disorder or defect?  If spina bifida occulta is a congenital defect, is it clear and unmistakable (obvious or manifest) that this disorder was not permanently made worse (aggravated) by superimposed injury beyond its normal progression by military training or is there superimposed injury on this defect? 

(b) If the Appellant is diagnosed with a back disorder other than spina bifida occulta, is it as least as likely as not (at least 50 percent likely) that this disorder is due to a disease or injury that occurred during the Appellant's service?  The examiner should fully explain the rationale for his or her conclusion.  In providing this rationale, the examiner should specifically refer to the Appellant's service treatment records and his lay assertions of experiencing back injuries in service in 1984 and 1990.  

(c)  The examiner is also asked to thoroughly discuss the prior VA examination reports and submitted private opinions.  If these differing opinions can be reconciled, then this should be done.  If the examiner finds that one or more of these opinions are more probative than the others, then the examiner should fully explain why this is the case.  If the examiner disagrees with any of these opinions, then he or she should fully explain why this is the case with reference to specific medical principles.  It is not sufficient to dismiss this opinions as containing no medical rationale and being based solely on history provided by the Appellant.  There are "medical bases" cited as to some of the opinions in the most recent Joint Motion that need to be discussed.

If the examiner is unable to provide any of the opinions requested herein, then he or she should provide a complete rationale concerning why this is the case.  In doing so, the examiner should comment on the ability of the other medical providers to provide opinions on these matters to a reasonable degree of medical certainty while the examiner is unable to do so.

2.  The Appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the above requested medical report and opinion to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, implement necessary corrective procedures.  Stegall, 11 Vet. App. at 271.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Appellant and his attorney.  After the Appellant and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



